            Case 5:21-cv-03368-ER Document 14 Filed 09/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER HANSON,                        :
     Plaintiff,                            :
                                           :
       v.                                  :      CIVIL ACTION NO. 21-CV-3368
                                           :
LEHIGH COUNTY DISTRICT                     :
ATTORNEY’S OFFICE, et al.,                 :
     Defendants.                           :

                                          ORDER

       AND NOW, this 1st day of September, 2021, upon consideration of Plaintiff

Christopher Hanson’s pro se Complaint (ECF No. 1), his Motion/Brief to Appoint Counsel (ECF

No. 4), and his Motion to Supplement (ECF No. 12), it is ORDERED that:

       1.      The Complaint is DISMISSED WITH PREJUDICE for failure to state a claim

pursuant to 28 U.S.C. § 1915A(b)(1) for the reasons stated in the Court’s Memorandum.

       2.      The Hanson’s Motion for Counsel and Motion to Supplement are DENIED.

       3.      The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:


                                           /s/ Eduardo C. Robreno
                                           EDUARDO C. ROBRENO, J.
